857 F.2d 262
Maurice DAHL, Gary Clark, W. Grantham, Robert Daniele,Charles Dahl, Dowayne Bockman, Ray Dilbeck, Richard Koon,Art Overgarrd, Jack Yeager, Accra Tronics Seals Corp., andAaron Heller, Plaintiffs-Appellees,v.Billy J. "B.J." PINTER, Black Gold Oil Company, PinterEnergy Company, and Pinter Oil Company,Defendants-Appellants.
No. 84-1970.
United States Court of Appeals,Fifth Circuit.
Oct. 14, 1988.

Braden W. Sparks, Newman, Shook & McManemin, Dallas, Tex., for defendants-appellants.
John A. Spinuzzi, Denton, Tex., for plaintiffs-appellees.
Appeal from the United States District Court for the Northern District of Texas;  A. Joe Fish, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before BROWN and REAVLEY, Circuit Judges.*
PER CURIAM:


1
The judgment of this court (787 F.2d 985;  794 F.2d 1016) affirming the district court's judgment for plaintiff Dahl has been vacated by the Supreme Court.  ---  U.S. ----, 108 S.Ct. 2063, 100 L.Ed.2d 658 (1988).  The Court called for further findings to meet the standards it established for determining (1) the availability of an in pari delicto defense under Sec. 12(1) of the Securities Act of 1933, and (2) status as a statutory seller for purposes of imposing liability under Sec. 12(1).  The cause is remanded to the district court for further findings consistent with the Supreme Court's holdings and for determination, if appropriate, of contribution to Pinter by Dahl.  The district court may, if it chooses, take additional evidence on these issues.


2
REMANDED.



*
 Due to his death on October 19, 1987, Judge Hill did not participate in this decision.  This case is being decided by a quorum.  28 U.S.C. Sec. 46(d)